t c summary opinion united_states tax_court robert a wodarczyk petitioner v commissioner of internal revenue respondent docket no 8845-01s filed date tommy ef swate for petitioner bruce m wilpon for respondent couvillion special_trial_judge respondent filed a motion for summary_judgment under rule the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority the case arises from a petition for judicial unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure review under sec_6330 a and involves the propriety of respondent’s decision to proceed with collection of income_tax petitioner owes for the year that determination was preceded by respondent’s issuance of a notice_of_intent_to_levy and of petitioner’s right to a hearing in connection with an assessed balance of income_tax for in the amount of dollar_figure including statutory additions to tax at the time the petition was filed petitioner’s legal residence was in texas no testimonial evidence was adduced at the hearing respondent contends that there is no genuine issue of material fact and that the notice_of_determination should be sustained as a matter of law before proceeding with the merits of respondent’s motion and the objection thereto one prominent aspect of the case must first be addressed the petition was filed pursuant to respondent’s issuance of a notice_of_determination concerning petitioner through counsel filed a response to respondent’s motion for summary_judgment not only objecting to respondent’s motion but affirmatively alleging the petitioner moves for summary determination that respondent’s denial of his allowable transportation cost was arbitrary capricious and without reference to administrative rules or law petitioner’s response was not filed as a motion for summary_judgment because it was not cast in the proper form at the hearing the parties agreed that the case could be considered as cross-motions for summary_judgment on the basis of these representations we conclude that there are no genuine issues of material fact and the sole question before the court is whether as a matter of law respondent’s motion should be granted collection action s under sec_6320 and or the notice the notice addressed only petitioner’s income_tax for the tax_year the petition however addresses not only but also petitioner’s unpaid income_tax liabilities for the years through and including it is evident from the record that the parties negotiated petitioner’s tax_liabilities for all these years including the year however there is no evidence in the record that petitioner’s tax_liabilities for the years through were ever assessed there is no evidence that respondent ever issued a notice_of_intent_to_levy upon petitioner for those years nor is there any evidence that a notice_of_determination concerning collection action s under sec_6320 and or was ever issued for petitioner’s through tax years since this court’s jurisdictional authority in cases of this nature is based on sec_6330 a and the issuance by the commissioner of a notice_of_intent_to_levy and a notice_of_determination regarding such levy it is evident that this court lacks jurisdiction over petitioner’s through tax years therefore this case will be dismissed for lack of jurisdiction as to the years through and all allegations with respect to those years will be stricken the sole issue for decision is whether there was an abuse_of_discretion by respondent in failing to accept petitioner’s collection alternative with respect to summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials see fla peach corp v commissioner 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 85_tc_527 in a summary_judgment proceeding the burden is on the moving party to prove the nonexistence of a genuine issue of material fact and the moving party’s entitlement to judgment as a matter of law 116_tc_73 naftel v commissioner supra pincite the court views the facts and inferences therefrom in the light most favorable to the nonmoving party petitioner 100_tc_32 85_tc_812 when a motion for summary_judgment is made the nonmoving party cannot rely on the allegations or denials in its pleading but must demonstrate with specific facts that there 1s a genuine issue for trial 87_tc_1213 shepherd v commissioner tcmemo_1997_555 the facts viewed in the light most favorable to petitioner are as follows on date respondent mailed petitioner irs letter final notice--notice of intent to levy and notice of your right to a hearing relating to petitioner’s unpaid income_tax for consisting of dollar_figure in tax and dollar_figure in statutory additions totaling dollar_figure petitioner submitted timely irs form request for a collection_due_process_hearing with respect to that notice in the request petitioner stated taxpayer is going to submit an offer_in_compromise he has unfiled returns that are being prepared once the returns are prepared an offer will be prepared at the time petitioner had not filed income_tax returns for the through tax years respondent assigned petitioner’s case to an appeals officer and a date was set for a hearing prior to the hearing petitioner filed income_tax returns for the years through the returns reflected the following amounts due in taxes which were not paid year amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure on each of these returns petitioner reported profits and losses from a sole_proprietorship innovative marketing group on a schedule c profit or loss from business at the hearing which was conducted by telephone petitioner’s counsel informed the appeals officer that an offer_in_compromise would be submitted the appeals officer agreed to consider that position as a collection alternative to the levy thereafter the appeals officer received from petitioner irs form 433-a collection information statement for wage earners and self-employed individuals and petitioner’s first offer_in_compromise original offer_in_compromise on the form 433-a petitioner claimed a monthly transportation expense of dollar_figure for a vehicle described as a trooper before acting on the offer_in_compromise the appeals officer forwarded the form 433-a to a revenue_officer for verification petitioner satisfied that verification through irs form 433-b collection information statement for businesses which was sent to the revenue_officer on the form 433-b petitioner also claimed expenses for the trooper listed on the form 433-a in evaluating petitioner’s original offer_in_compromise the revenue_officer reviewed bank statements and canceled checks from petitioner’s business and personal checking accounts he found that petitioner had commingled his business and personal funds in these accounts the revenue_officer also found that petitioner’s bank_deposits exceeded the sources of income shown on his original offer_in_compromise for the 10-month period reflected on the income and expense analysis section of the form 433-b the actual deposits into the business account dollar_figure exceeded the reported sources of income on the original offer_in_compromise dollar_figure by dollar_figure the revenue_officer returned the case to the appeals officer with his findings the revenue_officer calculated petitioner’s future monthly disposable income described by respondent as an estimate of a taxpayer’s ability to pay based on an analysis of gross_income less necessary living_expenses for a specific number of months into the future to be dollar_figure that calculation provided for dollar_figure in monthly transportation_expenses as claimed on petitioner’s form 433-a accounted for the excess deposits reflected the net_income from petitioner’s business and allowed various other expenses the calculation was as follows the revenue_officer made other findings and calculations which need not be detailed here monthly total income net business income s dollar_figure monthly excess deposits dollar_figure dollar_figure dollar_figure months monthly total expenses national standard expenses’ s dollar_figure housing and utilities dollar_figure transportation dollar_figure taxes income fica dollar_figure life_insurance dollar_figure child_support dollar_figure big_number disposable income sdollar_figure ‘the internal_revenue_manual provides procedures for evaluating proposed installment agreements and offers in compromise see administration internal_revenue_manual cch sec_5 to at big_number big_number those procedures contain guidelines for allowable expenses which include necessary and conditional expenses necessary expenses are those reasonable expenses that provide for a taxpayer’s and his or her family’s health and welfare and or the production_of_income id sec_5 at big_number there are three types of necessary expenses those based on national standards eg food housekeeping supplies apparel and services and personal care products and services those based on local standards eg housing utilities and transportation and other expenses which are not based on national or local standards eg health care id sec_5 to at big_number big_number petitioner’s original offer_in_compromise dated august proposed to settle the through years with a single cash payment of dollar_figure in a telephone conference the appeals officer informed petitioner’s counsel that he could recommend an offer_in_compromise for dollar_figure payable in monthly installments of dollar_figure thereafter the appeals officer received several amended offers the first amended offer_in_compromise dated date proposed to settle the through tax years with a dollar_figure deferred payment payable in monthly installments of dollar_figure the second amended offer_in_compromise dated date proposed to settle the same years with a dollar_figure deferred payment payable in monthly installments of dollar_figure the third amended offer_in_compromise dated date proposed to settle the same years with an dollar_figure deferred payment payable in monthly installments of dollar_figure throughout the period when petitioner submitted these offers in compromise the appeals officer remained firm on his original terms however after submitting the second amended offer_in_compromise petitioner raised a question as to the amount of transportation costs allowed in the calculation of his disposable income rather than the dollar_figure for transportation costs originally claimed on petitioner’s form 433-a petitioner now argued that he was entitled to a dollar_figure per month transportation expense petitioner’s counsel raised the transportation expense issue in a letter stating in pertinent part ‘ the appeals officer communicated with petitioner’s counsel on may and in writing and additionally by telephone that petitioner’s submissions did not meet respondent’s terms specified in the telephone conference -- - i noticed on the grid that mr wodarczyk did not take the standard_deduction for car maintenance the amount of transportation was listed as dollar_figure the standard expense that is allowed is dollar_figure no less than dollar_figure should be allowed for transportation the net difference between allowed expense and gross_income is dollar_figure this letter is intended to amend mr wodarczyk 433-a to include allowed car maintenance allowing the greater amount of transportation_expenses would have resulted in a reduction of petitioner’s future monthly disposable income petitioner’s attorney submitted the third amended offer_in_compromise which reduced the immediate previous offer by dollar_figure to reflect petitioner’s revised position on the transportation_expenses there is no indication in the record that petitioner provided any evidence to substantiate his claim that his transportation_expenses were dollar_figure per month the appeals officer rejected the third amended offer_in_compromise he explained through correspondence in your letter you stated that you noticed that mr wodarezyk did not take the standard_deduction for car maintenance so you amended his form 433-a and determined what an acceptable offer should be i did consider all the information provided in this case and did adjust many of the items on form 433-a as appropriate to allow reasonable amounts transportation allowance was not adjusted because mr wodarczyk is self- employed and claims car and truck expense to reduce his income from self-employment on his schedule c i also considered the business account receivables the trooper sale value the cash_value of the insurance_policy and the bank_deposits over a month period all these items were considered on form 433-a mr wodareczyk reported his monthly income at dollar_figure and his monthly expenses at dollar_figure in due course a notice_of_determination concerning collection action s under sec_6320 and or was sent by certified mail to petitioner which stated the proposed levy action is appropriate the tax_liability is due and outstanding your income_tax return form_1040 for the year ended date was filed on date it was audited and an additional_assessment was made on date the outstanding balance is valid and it is outstanding you presented no valid alternatives to the proposed collection action petitioner filed a timely petition in this court seeking review of respondent’s determination to reject his third amended offer_in_compromise and to proceed with levy sec_6331 provides that if any person liable to pay any_tax neglects or refuses to pay the tax within days after notice_and_demand for payment the secretary may collect the tax by levy upon the taxpayer’s property sec_6331 provides that the secretary must provide the taxpayer with notice including notice of the administrative appeals available to the taxpayer before proceeding with collection by such a levy sec_6330 generally provides that the commissioner cannot proceed with the collection_of_taxes by way of a levy until the taxpayer has been given notice and an opportunity for administrative review of the matter in the form of an appeals_office hearing judicial review of the administrative determination is available if the taxpayer petitions this court or the appropriate u s district_court sec_6330 see 115_tc_35 114_tc_176 where the validity of the underlying tax_liability is properly at issue the court will review the matter de novo where as here the underlying liability is not at issue the court will review the commissioner’s administrative determination for abuse_of_discretion 114_tc_604 the u s court_of_appeals for the fifth circuit equates an abuse_of_discretion standard with arbitrary and capricious matasssarin v lynch 174_f3d_549 5th cir in an appeals_office hearing prior to levy a taxpayer may present any relevant issue relating to the unpaid tax or the proposed levy including spousal defenses the appropriateness of since no notice_of_deficiency was ever issued to petitioner for petitioner could have under sec_6330 c b challenged the underlying tax_liability for that year petitioner did not do that but instead presented a collection alternative under sec_6330 a iii thus the underlying tax_liability is not at issue but for the provisions of sec_7463 the decision in this case would be appealable to the u s court_of_appeals for the fifth circuit see sec_7482 a this court generally applies the law in a manner consistent with the holdings of the court_of_appeals to which an appeal of its decision lies see 54_tc_742 affd 445_f2d_985 10th cir even in cases subject_to sec_7463 the collection action and offers of collection alternatives such as posting a bond substituting other assets reaching an installment_agreement or making an offer_in_compromise sec_6330 a under sec_6330 the appeals officer’s determination must consider a the verification that the requirements of applicable law and administrative procedures have been met b issues raised by the taxpayer and c whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection be no more intrusive than necessary with respect to the transportation expense respondent’s not allowing an increase in that item to dollar_figure per month so as to reduce petitioner’s monthly disposable income was not an abuse_of_discretion respondent accepted the dollar_figure monthly amount petitioner had claimed on the form 433-a and petitioner provided no evidence to the appeals officer that his monthly transportation expense was dollar_figure moreover respondent followed published local standards for transportation_expenses which provide for the local standard or the amount actually paid whichever is less administration internal_revenue_manual cch sec_5 at big_number respondent’s actions were not arbitrary and capricious where the amount allowed was the amount petitioner originally provided that amount was less than the local standard and petitioner failed to substantiate the subsequently claimed dollar_figure per month see id sec_5 a at big_number a taxpayer is required to provide evidence and justification for claimed expenses except national standards on these premises the court finds respondent’s computations to be reasonable and finds no abuse_of_discretion by respondent schulman v commissioner tcmemo_2002_129 with respect to petitioner’s contention that respondent provided no independent review before rejecting petitioner’s third amended offer_in_compromise there was also no abuse_of_discretion contrary to petitioner’s contentions respondent did have an independent reviewer the appeals team manager review the offer_in_compromise this review occurred after the revenue officer’s verification and the appeals officer’s analysis and recommendations petitioner was given the one hearing to which he was entitled under sec_6330 where he was represented by counsel petitioner’s contention is rejected in sum petitioner’s third amended offer_in_compromise was considered in detail respondent followed standard guidelines on the calculation of petitioner’s monthly disposable income giving due consideration to each of the points raised by petitioner the record shows that respondent properly considered and addressed the statutory criteria in analyzing petitioner’s third amended offer_in_compromise ultimately respondent concluded that such offer did not fairly represent petitioner’s ability to -- - pay and was not a valid collection alternative to the proposed levy this conclusion was not arbitrary and capricious there is no genuine issue as to any material fact and respondent is entitled to judgment as a matter of law accordingly respondent’s motion for summary_judgment will be granted reviewed and adopted as the report of the small_tax_case division to reflect the foregoing an order granting respondent's motion for summary_judgment and decision for respondent will be entered
